COURT OF CHANCERY
                                            OF THE
                                      STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                            LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                         500 N. KING STREET, SUITE 11400
                                                                          WILMINGTON, DELAWARE 19801-3734


                                            October 12, 2022

     Blake A. Bennett, Esquire                             Raymond J. DiCamillo, Esquire
     Cooch and Taylor, P.A.                                Kevin M. Gallagher, Esquire
     The Nemours Building                                  Matthew D. Perri, Esquire
     1007 N. Orange St., Suite 1120                        Richards, Layton & Finger, P.A.
     Wilmington, DE 19801                                  920 North King Street
                                                           Wilmington, Delaware 19801


                       Re:   Solak v. Twitter, Inc.
                             C.A. No. 2022-0491-KSJM

      Dear Counsel:

               Plaintiff John Solak (“Plaintiff”) filed the above-referenced action to compel

      Defendant Twitter, Inc. (“Defendant”) to provide its books and records for inspection under

      to 8 Del. C. § 220. Plaintiff filed his Complaint and Motion to Expedite on June 7, 2022.1

      Plaintiff and Defendant then entered into a series of stipulations extending Defendant’s

      time to respond to the Complaint.2 The most recent of these stipulations, which I granted

      on August 11, provides that Defendant “shall not be required to respond to the Complaint

      until a date to be mutually agreed upon by the parties or ordered by the Court.”3

               The parties failed to agree to a date to respond to the Complaint or a schedule for

      litigating this action. In a status letter submitted to the court on September 28, 2022,


      1
          C.A. No. 2022-0491-KSJM, Docket (“Dkt.”) 1.
      2
          Dkt. 7, 9, 11.
      3
          Dkt. 11.
C.A. No. 2022-0613-KSJM
October 12, 2022
Page 2 of 2

however, Plaintiff states that Defendant has failed to respond to Plaintiff’s scheduling

proposals.4 Plaintiff requests that I issue an order requiring Defendant to respond to the

Complaint and Motion to Expedite.5

          Plaintiff’s request is granted. Defendant is hereby ordered to respond to Plaintiff’s

Complaint and Motion to Expedite no later than 5 p.m., October 26, 2022.

          IT IS SO ORDERED.

                                             Sincerely,

                                             /s/ Kathaleen St. Jude McCormick

                                             Kathaleen St. Jude McCormick
                                             Chancellor

cc:       All counsel of record (by File & ServeXpress)




4
    Dkt. 12.
5
    Id.